Citation Nr: 1539841	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  04-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a separate and distinct chronic disability manifested by muscle aches and joint pain, to include as due to an undiagnosed illness or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1985 to November 1985, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  This matter was remanded by the Board in August 2007, December 2010, July 2012, August 2013, March 2014, and October 2014.

The issues of entitlement to an increased disability rating for posttraumatic stress disorder and entitlement to an increased disability rating for neck pain have been raised by the record in a July 2015 statement by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The probative, competent evidence does not demonstrate a separate and distinct chronic disability manifested by muscle aches and joint pain.


CONCLUSION OF LAW

The criteria for service connection for a separate and distinct disability manifested by muscle aches and joint pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.310, 3.317 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2007 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA examination reports and treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his service connection claim in May 2002, June 2002, January 2010, February 2011, and September 2013, and addendum opinions were obtained.  Upon review, the Board finds that the VA examinations and opinions, when taken together, are sufficient and adequate for purposes of determining service connection.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the AMC substantially complied with the Board's remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from a disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  For diseases not listed in 38 C.F.R. § 3.309, lay testimony regarding continuity of symptomatology will not suffice to establish chronicity; rather, a medical opinion is necessary to establish a nexus between an in-service disease or injury and a present disability.  See Walker, 708 F.3d 1338.

Additionally, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.  Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2014). Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as fibromyalgia) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

Finally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran asserts that he has a current chronic disability manifesting in muscle aches and joint pain as a result of active duty service.  Specifically, he claims that he suffers from pain as a result of his service in the Persian Gulf War.  Alternatively, he asserts that he has a current chronic disability manifesting in muscle aches and joint pain which is due to or aggravated by his service-connected PTSD and anxiety disorder.

After review, the Board finds that the medical evidence of record does not support a current diagnosis of a separate and distinct disability for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that a veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Veteran first underwent a general medical VA examination in connection with his claim in May 2002.  He reported that he began experiencing muscle aches and joint pain after service in the Persian Gulf, and indicated that the pain was particularly bothersome in his neck, shoulders, and knees.  The May 2002 examiner found full range of motion in all joints, with no tenderness, erythema, or swelling of any joints.  Additionally, the May 2002 examiner assessed for tender points related to fibromyalgia and none were elicited.  The May 2002 examiner found that the etiology of the Veteran's pain was unknown.  The Veteran also underwent a Gulf War guidelines VA examination in June 2002.  The June 2002 examiner indicated that the Veteran's pain typically involved the large joints, and noted that the pain described was more of a quality of stiffness.  The examination disclosed no focal lesion or etiology of subjective complaints, but the June 2002 examiner reported that the pain and tension reported by the Veteran could be somatic manifestations of a mental disorder.

In March 2010, an additional opinion was obtained to clarify whether the Veteran's muscles aches and joint pain were related to his service-connected psychiatric disorders, for which the Veteran underwent examination in January 2010.  The March 2010 examiner opined that the Veteran's muscle aches and joint pain were not caused by or a result of PTSD, nor were they manifestations of any psychiatric condition found.  

The Veteran again underwent VA examination in February 2011.  The February 2011 VA examiner diagnosed bilateral bicep tendonitis, mild degenerative joint disease (DJD) of the bilateral shoulders, mild DJD of the bilateral knees, cervical strain, lumbar strain, and peripheral sensory impairment of the left upper limb.  The February 2011 examiner also indicated that while the Veteran had some fibromyalgia symptoms, he did not meet the criteria for a fibromyalgia diagnosis.  An addendum opinion was obtained in January 2013.  The January 2013 examiner indicated that VA Medical Center records confirmed diagnoses of DJD of the bilateral upper and lower limbs, and reported that there was no medical evidence to support a finding that the Veteran suffered from an undiagnosed illness.

The Veteran next underwent VA examination in September 2013.  The September 2013 examiner diagnosed tension headaches with neck pain, lumbar spine strain, DJD of the bilateral knees, a partial rotator cuff tear, and bilateral tendonitis of the shoulders.  The examiner specifically found that the Veteran did not have generalized "muscle injury."  The examiner also found the Veteran did not meet the diagnostic criteria for fibromyalgia because not all joints were involved and there were specific, identifiable joint problems for the joints which were involved.  The examiner opined that the Veteran's tension headaches and neck problems were likely related to his service-connected PTSD, and that the Veteran's back, knee and shoulder disorders were not related to service.

An additional VA opinion was obtained in April 2014.  The examiner opined that left wrist and right shoulder disabilities pre-existed and were aggravated by service and that, based on a review of medical literature, the Veteran's organic joint disorders and muscle pain were not aggravated by his psychiatric disorders.  

A final VA opinion was obtained in January 2015.  The examiner opined that it was less likely as not that any muscles aches or joint pain experienced by the Veteran, including any lumbar spine, bilateral knee, or muscular disorder, were proximately due to or aggravated by his psychiatric disorders, specifically addressing arguments raised by the Veteran's representative in an August 2014 statement.  Additionally, the examiner indicated that a review of the medical literature resulted in no findings regarding a causal relationship between PTSD and polyarthralgia as reported by the Veteran.  Further, the examiner found that the Veteran's specific joint problems had been explained, and thus the Veteran did not have fibromyalgia.  The examiner also pointed to the lack of involvement of all joints, including the feet and hips, in determining that there was not a separate and distinct pain disorder.

The Board has also reviewed the Veteran's VA medical records, which indicate multiple reports of joint and muscle pain, particularly in the knees, low back, and neck.  However, there are no diagnoses of record indicating a separate and distinct chronic disability manifesting in muscle aches and joint pain.  Additionally, the Board has considered the Veteran's assertions.  The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion concerning the course or etiology of a disability manifesting in muscle aches and joint pain over time.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion regarding the etiology of a muscle aches and joint pain disability would not constitute competent medical evidence and would lack probative value.  

Additionally, the Board acknowledges the representative's assertions with respect to the adequacy of the January 2015 VA examiner's opinion.  However, the Board finds that the psychologist was more than capable of providing a VA medical opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007).  In Cox, the Court indicated the Board may assume the competency of any VA medical examiner as long as the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See also Williams v. Brown, 4 Vet. App. 270, 273.  Here, the record demonstrates the VA examiner reviewed the claims file, to include the Veteran's service treatment records, VA treatment records and examination reports, and his specific assertions regarding his symptoms.

Based on a review of the medical evidence, the Board finds that the probative, competent evidence does not demonstrate that the Veteran has a current, chronic, separate, and distinct disability manifesting in muscle aches and joint pain.  The Veteran has received multiple diagnoses regarding the specific pains of which he has complained, and all have either been service connected or determined to be unrelated to service.  He is service connected for neck pain, a right shoulder disability, a left wrist disability, chronic headaches, and chronic fatigue.  The Veteran has also been diagnosed with DJD of the knees and shoulders as well as lumbar strain, but the competent medical opinions of record affirmatively indicate that these conditions are not related to active duty service or related to or aggravated by a service-connected disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  There is also no competent evidence of a muscle aches and joint pain disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran's claim also cannot be granted as an undiagnosed illness under 38 C.F.R. § 3.317 because the symptoms described are attributable to diagnosed injuries.  Therefore, the Board finds that there is no chronic undiagnosed illness present as defined in the controlling regulations.  

Without evidence of a current disability for which service connection may be granted, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the elements of service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



ORDER

Entitlement to service connection for a separate and distinct chronic disability manifesting in muscle aches and joint pain is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


